DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-9, 12-17, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (WO 2020/049980 A1), in view of Takahashi (US 9697420 B2) and further in view of Sampath et al. (US 10431180 B1).

Claim 1. Ong et al. a method (FIG. 1) comprising: 
obtaining video data from a video source (read as …a plurality of videos is provided. The plurality of videos may be video recordings of locations captured by surveillance cameras, hand phone cameras, CCTV (closed-circuit television) cameras, web-cams or other similar devices [0019]); 
identifying an object of interest in the video data (read as appearances of the at least one target person in the plurality of videos are identified [0020]); 
identifying attributes for the object of interest (read as This identification process may be achieved by determining an attribute of the respective target person, and then identifying, from the plurality of videos, an individual possessing the attribute as the respective target person [0020]) from one or more frames of the video data that satisfy one or more uniqueness criteria (read as the attribute may be facial information of the at least one target person which may be determined from a picture of the at least one target person's face. The attribute may also be a physical characteristic of the at least one target person, for example height, body size, hair colour, skin colour, other physical features or combinations thereof of such features that may be used to identify the at least one target person from the plurality of videos. The attribute may also be a behavioural characteristic of the at least one target person such as, for example, the way the at least one target person walks, stands, moves, talks [0020]), wherein identifying the attributes for the object of interest from the one or more frames of the video data that satisfy the one or more uniqueness criteria (read as the attribute may be facial information of the at least one target person which may be determined from a picture of the at least one target person's face. The attribute may also be a physical characteristic of the at least one target person, for example height, body size, hair colour, skin colour, other physical features or combinations thereof of such features that may be used to identify the at least one target person from the plurality of videos. The attribute may also be a behavioural characteristic of the at least one target person such as, for example, the way the at least one target person walks, stands, moves, talks [0020]) comprises: 
identifying first attributes for the object of interest (read as the attribute may be facial information of the at least one target person which may be determined from a picture of the at least one target person's face. The attribute may also be a physical characteristic of the at least one target person, for example height, body size, hair colour, skin colour, other physical features or combinations thereof of such features that may be used to identify the at least one target person from the plurality of videos. The attribute may also be a behavioural characteristic of the at least one target person such as, for example, the way the at least one target person walks, stands, moves, talks [0020]); 
determining a uniqueness score associated with each of the first attributes, wherein the uniqueness score is based at least on an ability to distinguish the attribute from second attributes associated with one or more other objects (read as The attribute may also be a behavioural characteristic of the at least one target person such as, for example, the way the at least one target person walks, stands, moves, talks [0020]. Ways of standing, walking or talking are unique attributes.); 
prioritizing the first attributes based on the uniqueness scores; and 
selecting a subset of the prioritized first attributes as the attributes based on an amount of available storage for the object of interest in a storage system; and 
storing the attributes for the object of interest in 
Ong et al. do not explicitly disclose: prioritizing the first attributes based on the uniqueness scores; and selecting a subset of the prioritized first attributes as the attributes based on an amount of available storage for the object of interest in a storage system; and 
storing the attributes for the object of interest in the storage system.
However, in the related field of endeavor Takahashi discloses: The integrated score calculation unit 470 calculates the score to determine whether or not people imaged in the individual video cameras 200 are the same person based on the attribute of the person identified by the person attribute acquisition unit 460, the degree of similarity in the feature quantity calculated by the person feature quantity similarity calculation unit 430, and the appearance time score calculated by the appearance time score calculation unit 440 (S511), and the person associating unit 480 determines correspondence relationship of the people based on the score (S513) (Column 9 lines 64-67 and Column 10 lines 1-6). FIG. 6 steps S511 and S513). The idea, of determining an attribute score for identifying individuals, is clearly disclosed by Takahashi.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Ong et al. with the teaching of Takahashi in order to calculates the score to determine whether or not people imaged in the individual video cameras are the same person based on the attribute of the person identified (Takahashi (Column 9 lines 64-67)).
	The combination of Ong et al. and Takahashi do not explicitly disclose: selecting a subset of the prioritized first attributes as the attributes based on an amount of available storage for the object of interest in a storage system; and 
storing the attributes for the object of interest in the storage system.
However, in the related field of endeavor Sampath et al. disclose: prioritizing screen images in the set of candidate next content, and pre-rendering one or more screen images in one or more secondary content buffers based at least in part on the prioritizing and available data storage on a user device in accordance with one or more example embodiments of the disclosure (Column 18 lines 51-56). FIG. 5 steps 508-510.
The idea, of determining an attribute of images and associated storage availability, is clearly disclosed by Sampath et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Ong et al. and Takahashi with the teaching of Sampath et al. in order to provide systems, methods, computer-readable media, techniques, and methodologies for pre-rendering content in one or more secondary buffers stored on a user device, updating the pre-rendered content based on detected events, and causing the pre-rendered content to be displayed (Sampath et al. (Column 2 lines 10-15)).

Claim 4. The method of claim 1, the combination of Ong et al., Takahashi and Sampath et al. teaches,
wherein the object of interest comprises a person (Ong et al.: read as target person [0020]).

Claim 5. The method of claim 4, the combination of Ong et al., Takahashi and Sampath et al. teaches,
wherein the attributes each comprise a location, color, and/or shape of a physical attribute associated with the person (Ong et al.: read as the attribute may be facial information of the at least one target person which may be determined from a picture of the at least one target person's face. The attribute may also be a physical characteristic of the at least one target person, for example height, body size, hair colour, skin colour, other physical features or combinations thereof of such features that may be used to identify the at least one target person from the plurality of videos. The attribute may also be a behavioural characteristic of the at least one target person such as, for example, the way the at least one target person walks, stands, moves, talks [0020]).

Claim 6. The method of claim 1, the combination of Ong et al., Takahashi and Sampath et al. teaches,
further comprising: 
obtaining second video data (Ong et al.: read as a first and a last appearance of a target person at a location is at 2pm and 3pm on a same date respectively with intermediate appearances at 2.10pm, 2.25pm, 2.40pm and 2.50pm, and the first and second predetermined duration are set as 20 minutes and 25 minutes respectively, then the resulting video scene will begin at 1.40pm and end at 3.25pm on the same date [0022]. Time and location are attributes of the associated target person.); 
identifying one or more updated attributes for the object of interest from one or more frames of the second video data that satisfy the uniqueness criteria (Ong et al.: read as … The attribute may also be a behavioural characteristic of the at least one target person such as, for example, the way the at least one target person walks, stands, moves, talks [0020]…a first and a last appearance of a target person at a location is at 2pm and 3pm on a same date respectively with intermediate appearances at 2.10pm, 2.25pm, 2.40pm and 2.50pm, and the first and second predetermined duration are set as 20 minutes and 25 minutes respectively, then the resulting video scene will begin at 1.40pm and end at 3.25pm on the same date [0022]. Unique attributes of target person.); and 
updating the attributes with the one or more updated attributes in the storage system (Ong et al.: read as a first and a last appearance of a target person at a location is at 2pm and 3pm on a same date respectively with intermediate appearances at 2.10pm, 2.25pm, 2.40pm and 2.50pm, and the first and second predetermined duration are set as 20 minutes and 25 minutes respectively, then the resulting video scene will begin at 1.40pm and end at 3.25pm on the same date [0022]. Time and location are updated attributes of the associated target person.).

Claim 7. The method of claim 6, the combination of Ong et al., Takahashi and Sampath et al. teaches,
wherein updating the attributes with the one or more updated attributes comprises replacing at least one attribute in the attributes with the one or more updated attributes (Ong et al.: read as a first and a last appearance of a target person at a location is at 2pm and 3pm on a same date respectively with intermediate appearances at 2.10pm, 2.25pm, 2.40pm and 2.50pm, and the first and second predetermined duration are set as 20 minutes and 25 minutes respectively, then the resulting video scene will begin at 1.40pm and end at 3.25pm on the same date [0022]. Time and location are updated attributes of the associated target person.).

Claim 8. The system of claim 1, the combination of Ong et al., Takahashi and Sampath et al. teaches,
further comprising: 
obtaining second video data (Ong et al.: read as person 502 are identified from a second batch of one or more videos [0038]); 
identifying a second object of interest in the second video data (Ong et al.: read as target persons 502, 504 and 506 in the plurality of videos [0038]); 
identifying second attributes for the second object of interest from one or more frames of the second video data (Ong et al.: read as the first and second batch of one or more videos may be surveillance videos of a location recorded on a same date, where video appearances 528 of target person 502 from the first batch of one or more videos may be occurring at an earlier time and video appearances 530 of target person 502 from the second batch of one or more videos may be occurring at a later time, such that video appearances 528 forms a first logical appearance of target person 502 [0039]); 
determining that the second attributes are related to attributes for one or more objects in the storage system (Ong et al.: read as the first and second batch of one or more videos may be surveillance videos of a location recorded on a same date, where video appearances 528 of target person 502 from the first batch of one or more videos may be occurring at an earlier time and video appearances 530 of target person 502 from the second batch of one or more videos may be occurring at a later time, such that video appearances 528 forms a first logical appearance of target person 502 [0039]); and 
generating a notification indicates a relationship between the one or more objects and the second object (Ong et al.: read as if an individual is determined to have appeared in 2 or more video scenes, the individual is then determined to be a potential associate of the target persons [0049]).

Claim 9. Ong et al. disclose a computing apparatus (read as computing device 600 [0050]. FIG. 6) comprising: 
a storage system (read as non-transitory computer readable medium [0058]); 
a processing system operatively coupled to the storage system (FIG. 6, memory coupled to processor.); 
program instructions stored on the storage system that, when executed by the processing system (read as The software, when executed by the processor 604, causes the computing device 600 to perform functions of embodiments [0058]), direct the computing apparatus to: 
obtain video data from a video source (read as …a plurality of videos is provided. The plurality of videos may be video recordings of locations captured by surveillance cameras, hand phone cameras, CCTV (closed-circuit television) cameras, web-cams or other similar devices [0019]); 
identify an object of interest in the video data (read as appearances of the at least one target person in the plurality of videos are identified [0020]); 
identify attributes for the object of interest from one or more frames of the video data that satisfy one or more uniqueness criteria (read as the attribute may be facial information of the at least one target person which may be determined from a picture of the at least one target person's face. The attribute may also be a physical characteristic of the at least one target person, for example height, body size, hair colour, skin colour, other physical features or combinations thereof of such features that may be used to identify the at least one target person from the plurality of videos. The attribute may also be a behavioural characteristic of the at least one target person such as, for example, the way the at least one target person walks, stands, moves, talks [0020]), wherein identifying the attributes for the object of interest from the one or more frames of the video data that satisfy the one or more uniqueness criteria (read as the attribute may be facial information of the at least one target person which may be determined from a picture of the at least one target person's face. The attribute may also be a physical characteristic of the at least one target person, for example height, body size, hair colour, skin colour, other physical features or combinations thereof of such features that may be used to identify the at least one target person from the plurality of videos. The attribute may also be a behavioural characteristic of the at least one target person such as, for example, the way the at least one target person walks, stands, moves, talks [0020]) comprises: 
identifying first attributes for the object of interest (read as the attribute may be facial information of the at least one target person which may be determined from a picture of the at least one target person's face. The attribute may also be a physical characteristic of the at least one target person, for example height, body size, hair colour, skin colour, other physical features or combinations thereof of such features that may be used to identify the at least one target person from the plurality of videos. The attribute may also be a behavioural characteristic of the at least one target person such as, for example, the way the at least one target person walks, stands, moves, talks [0020]); 
determining a uniqueness score associated with each of the first attributes, wherein the uniqueness score is based at least on an ability to distinguish the attribute from second attributes associated with one or more other objects (read as The attribute may also be a behavioural characteristic of the at least one target person such as, for example, the way the at least one target person walks, stands, moves, talks [0020]. Ways of standing, walking or talking are unique attributes.); 
prioritizing the first attributes based on the uniqueness scores; and selecting a subset of the prioritized first attributes as the attributes based on an amount of storage for the object of interest in the storage system; and store the attributes for the object of interest in the storage system; and 
store the attributes for the object of interest in the storage. 
Ong et al. do not explicitly disclose: determining a uniqueness score associated with each of the first attributes; 
However, in the related field of endeavor Takahashi discloses: The integrated score calculation unit 470 calculates the score to determine whether or not people imaged in the individual video cameras 200 are the same person based on the attribute of the person identified by the person attribute acquisition unit 460, the degree of similarity in the feature quantity calculated by the person feature quantity similarity calculation unit 430, and the appearance time score calculated by the appearance time score calculation unit 440 (S511), and the person associating unit 480 determines correspondence relationship of the people based on the score (S513) (Column 9 lines 64-67 and Column 10 lines 1-6). FIG. 6 steps S511 and S513). The idea, of determining an attribute score for identifying individuals, is clearly disclosed by Takahashi.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Ong et al. with the teaching of Takahashi in order to calculates the score to determine whether or not people imaged in the individual video cameras are the same person based on the attribute of the person identified (Takahashi (Column 9 lines 64-67)).
The combination of Ong et al. and Sampath et al. does not explicitly disclose: prioritizing the first attributes based on the uniqueness scores; and 
selecting a subset of the prioritized first attributes as the attributes based on an amount of storage for the object of interest in the storage system; and store the attributes for the object of interest in the storage system; and 
store the attributes for the object of interest in the storage.
However, in the related field of endeavor Sampath et al. disclose: prioritizing screen images in the set of candidate next content, and pre-rendering one or more screen images in one or more secondary content buffers based at least in part on the prioritizing and available data storage on a user device in accordance with one or more example embodiments of the disclosure (Column 18 lines 51-56). FIG. 5 steps 508-510.
The idea, of determining an attribute of images and associated storage availability, is clearly disclosed by Sampath et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Ong et al. and Takahashi with the teaching of Sampath et al. in order to provide systems, methods, computer-readable media, techniques, and methodologies for pre-rendering content in one or more secondary buffers stored on a user device, updating the pre-rendered content based on detected events, and causing the pre-rendered content to be displayed (Sampath et al. (Column 2 lines 10-15)).


Claim 12. The computing apparatus of claim 9, the combination of Ong et al., Takahashi and Sampath et al. teaches,
wherein the object of interest comprises a person (Ong et al.: read as target person [0020]).

Claim 13. The computing apparatus of claim 12, the combination of Ong et al. and Sampath et al. teaches,
wherein the attributes each comprise a location, color, and/or shape of a physical attribute associated with the person (Ong et al.: read as the attribute may be facial information of the at least one target person which may be determined from a picture of the at least one target person's face. The attribute may also be a physical characteristic of the at least one target person, for example height, body size, hair colour, skin colour, other physical features or combinations thereof of such features that may be used to identify the at least one target person from the plurality of videos. The attribute may also be a behavioural characteristic of the at least one target person such as, for example, the way the at least one target person walks, stands, moves, talks [0020]).

Claim 14. The computing apparatus of claim 12, the combination of Ong et al., Takahashi and Sampath et al. teaches,
wherein the attributes comprise at least a mannerism associate with the person (Ong et al.: read as The attribute may also be a behavioural characteristic of the at least one target person such as, for example, the way the at least one target person walks, stands, moves, talks [0020]).

Claim 15. The computing apparatus of claim 9, the combination of Ong et al., Takahashi and Sampath et al. teaches,
wherein the program instructions further direct the computing apparatus to: 
obtain second video data (Ong et al.: read as person 502 are identified from a second batch of one or more videos [0038]); 
identify one or more updated attributes for the object of interest from one or more frames of the second video data that satisfy the uniqueness criteria (Ong et al.: read as a first and a last appearance of a target person at a location is at 2pm and 3pm on a same date respectively with intermediate appearances at 2.10pm, 2.25pm, 2.40pm and 2.50pm, and the first and second predetermined duration are set as 20 minutes and 25 minutes respectively, then the resulting video scene will begin at 1.40pm and end at 3.25pm on the same date [0022]. Time and location are unique attributes of the associated target person.); and 
update the attributes with the one or more updated attributes in the storage system (Ong et al.: read as a first and a last appearance of a target person at a location is at 2pm and 3pm on a same date respectively with intermediate appearances at 2.10pm, 2.25pm, 2.40pm and 2.50pm, and the first and second predetermined duration are set as 20 minutes and 25 minutes respectively, then the resulting video scene will begin at 1.40pm and end at 3.25pm on the same date [0022]. Time and location are updated attributes of the associated target person.).

Claim 16. The computing apparatus of claim 15, the combination of Ong et al., Takahashi and Sampath et al. teaches,
wherein updating the attributes with the one or more updated attributes comprises replacing at least one attribute in the attributes with the one or more updated attributes (Ong et al.: read as a first and a last appearance of a target person at a location is at 2pm and 3pm on a same date respectively with intermediate appearances at 2.10pm, 2.25pm, 2.40pm and 2.50pm, and the first and second predetermined duration are set as 20 minutes and 25 minutes respectively, then the resulting video scene will begin at 1.40pm and end at 3.25pm on the same date [0022]. Time and location are updated attributes of the associated target person.).

Claim 17. The computing apparatus of claim 9, the combination of Ong et al., Takahashi and Sampath et al. teaches,
wherein the program instructions further direct the computing apparatus to: 
obtain second video data (Ong et al.: read as person 502 are identified from a second batch of one or more videos [0038]); 
identify a second object of interest in the second video data (read as target persons 502, 504 and 506 in the plurality of videos [0038]); 
identify second attributes for the second object of interest from one or more frames of the second video data (Ong et al.: read as the first and second batch of one or more videos may be surveillance videos of a location recorded on a same date, where video appearances 528 of target person 502 from the first batch of one or more videos may be occurring at an earlier time and video appearances 530 of target person 502 from the second batch of one or more videos may be occurring at a later time, such that video appearances 528 forms a first logical appearance of target person 502 [0039]); 
determine that the second attributes are related to attributes for one or more objects in the storage system (Ong et al.: read as if an individual is determined to have appeared in 2 or more video scenes, the individual is then determined to be a potential associate of the target persons [0049]); and 
generate a notification indicates a relationship between the one or more objects and the second object (Ong et al.: read as if an individual is determined to have appeared in 2 or more video scenes, the individual is then determined to be a potential associate of the target persons [0049]).  

Claim 21. Ong et al. disclose an apparatus comprising: 
a storage system (read as non-transitory computer readable medium [0058]); and 
program instructions stored on the storage system that, when executed by a processing system (read as The computer program when loaded and executed on such computer effectively results in an apparatus that implements the steps of the preferred method [0064]), direct the processing system to: 
obtain video data from a video source (read as …a plurality of videos is provided. The plurality of videos may be video recordings of locations captured by surveillance cameras, hand phone cameras, CCTV (closed-circuit television) cameras, web-cams or other similar devices [0019]); 
identify an object of interest in the video data (read as appearances of the at least one target person in the plurality of videos are identified [0020]); 
identify attributes for the object of interest from one or more frames of the video data that satisfy one or more uniqueness criteria (read as the attribute may be facial information of the at least one target person which may be determined from a picture of the at least one target person's face. The attribute may also be a physical characteristic of the at least one target person, for example height, body size, hair colour, skin colour, other physical features or combinations thereof of such features that may be used to identify the at least one target person from the plurality of videos. The attribute may also be a behavioural characteristic of the at least one target person such as, for example, the way the at least one target person walks, stands, moves, talks [0020]. Talks, walks, stands and moves are unique attributes of target person), wherein identifying the attributes for the object of interest from the one or more frames of the video data that satisfy the one or more uniqueness criteria (read as the attribute may be facial information of the at least one target person which may be determined from a picture of the at least one target person's face. The attribute may also be a physical characteristic of the at least one target person, for example height, body size, hair colour, skin colour, other physical features or combinations thereof of such features that may be used to identify the at least one target person from the plurality of videos. The attribute may also be a behavioural characteristic of the at least one target person such as, for example, the way the at least one target person walks, stands, moves, talks [0020]) comprises: 
identifying first attributes for the object of interest (read as the attribute may be facial information of the at least one target person which may be determined from a picture of the at least one target person's face. The attribute may also be a physical characteristic of the at least one target person, for example height, body size, hair colour, skin colour, other physical features or combinations thereof of such features that may be used to identify the at least one target person from the plurality of videos. The attribute may also be a behavioural characteristic of the at least one target person such as, for example, the way the at least one target person walks, stands, moves, talks [0020].); 
determining a uniqueness score associated with each of the first attributes, wherein the uniqueness score is based at least on an ability to distinguish the attribute from second attributes associated with one or more other objects (read as The attribute may also be a behavioural characteristic of the at least one target person such as, for example, the way the at least one target person walks, stands, moves, talks [0020]. Ways of standing, walking or talking are unique attributes.); 
Ong et al. do not explicitly disclose:
prioritizing the first attributes based on the uniqueness scores; and 
Ong et al. do not explicitly disclose: determining a uniqueness score associated with each of the first attributes; 
However, in the related field of endeavor Takahashi discloses: The integrated score calculation unit 470 calculates the score to determine whether or not people imaged in the individual video cameras 200 are the same person based on the attribute of the person identified by the person attribute acquisition unit 460, the degree of similarity in the feature quantity calculated by the person feature quantity similarity calculation unit 430, and the appearance time score calculated by the appearance time score calculation unit 440 (S511), and the person associating unit 480 determines correspondence relationship of the people based on the score (S513) (Column 9 lines 64-67 and Column 10 lines 1-6). FIG. 6 steps S511 and S513). The idea, of determining an attribute score for identifying individuals, is clearly disclosed by Takahashi.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Ong et al. with the teaching of Takahashi in order to calculates the score to determine whether or not people imaged in the individual video cameras are the same person based on the attribute of the person identified (Takahashi (Column 9 lines 64-67)).

selecting a subset of the prioritized first attributes as the attributes based on an amount of available storage for the object of interest in the storage system; and 
store the attributes for the object of interest in the storage system.
However, in the related field of endeavor Sampath et al. disclose: prioritizing screen images in the set of candidate next content, and pre-rendering one or more screen images in one or more secondary content buffers based at least in part on the prioritizing and available data storage on a user device in accordance with one or more example embodiments of the disclosure (Column 18 lines 51-56). FIG. 5 steps 508-510.
The idea, of determining an attribute of images and associated storage availability, is clearly disclosed by Sampath et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Ong et al. and Takahashi with the teaching of Sampath et al. in order to provide systems, methods, computer-readable media, techniques, and methodologies for pre-rendering content in one or more secondary buffers stored on a user device, updating the pre-rendered content based on detected events, and causing the pre-rendered content to be displayed (Sampath et al. (Column 2 lines 10-15)).

Claim 23. The apparatus of claim 21, the combination of Ong et al., Takahashi and Sampath et al. teaches,
wherein the object of interest comprises a person, and wherein the attributes each comprise a location, color, and/or shape of a physical attribute associated with a person (Ong et al.: read as the attribute may be facial information of the at least one target person which may be determined from a picture of the at least one target person's face. The attribute may also be a physical characteristic of the at least one target person, for example height, body size, hair colour, skin colour, other physical features or combinations thereof of such features that may be used to identify the at least one target person from the plurality of videos. The attribute may also be a behavioural characteristic of the at least one target person such as, for example, the way the at least one target person walks, stands, moves, talks [0020]).

Claims: 2-3, 10-11, 18-19 and 22 (Canceled).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646